 In theMatterof CLEVELAND WORM & GEAR COMPANYandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENTWORKERS OF AMERICA, LOCAL 625, C. I. O.Case,No. 8-R-1771.-Decided April 19, 1945Messrs. George H. AckerandL. K. Gordon,of Cleveland,Ohio, forthe Company.Mr. Herbert J. Pappin,of Cleveland,Ohio, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of America,Local 625, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Cleveland Worm & Gear Company, Cleveland, Ohio, here-in called the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Louis S. Belkin,Trial Examiner. Said hearing was held at Cleveland, Ohio, on March25, 1945.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from prej -udicial error and are hereby affirmed.All parties were afforded op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYClevelandWorm & Gear Companyis an Ohio corporation operatinga plant atCleveland, Ohio, where it isengaged in the manufacture ofgears.It also operates,as a wholly owned subsidiary,the Farvel Com-61N. L.R. B., No. 96.635 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany.During the 6-month period preceding the hearing the Com-pany purchased raw materials valued at about $700,000, approxi-mately 50 percent of which was shipped to it from points outside theState of Ohio.During the same period the Company sold productsvalued at about $1,200,000, approximately 95 percent of which wasshipped to'points outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Union, United Autom9bile, Aircraft & AgriculturalImplement Workers of America, Local 625, is a. labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 19, 1945, the Union requested the Company to recog-nize it as the exclusive collective bargaining representative of theCompany's employees.The Company refused this request.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union -represents a sub-stantial number of employees in the unit hereinafter found to be ap-propriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all pro-duction and maintenance employees of the Company, including em-ployees of the Farvel Company,2 but excluding plant guards, clericalemployees, assistant foremen, foremen, and any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act.'The Field Examiner reported that the Union presented 160 membership cards. Thereare approximately 201 employees in the appropriate unitsThe Farvel Company employees work in the same building with the employees of theCompany and under the same supervision and conditions of employment. CLEVELAND WORM & GEAR COMPANY637V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Cleveland Worm& Gear Company, Cleveland, Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Inter-national Union, United Automobile, Aircraft & Agricultural Imple-ment Workers of America, Local 625, C. I. 0., for the purposes ofcollective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.639678-45-vol. 61-42